      Case 2:19-cv-01304-GGG-DPC Document 253 Filed 10/21/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



    JONATHAN BERTUCCELLI and                                       CIVIL ACTION
    STUDIO 3, INC
    VERSUS                                                         NO: 19-1304
    UNIVERSAL CITY STUDIOS LLC, ET                                 SECTION: T (2)
    AL.

                                            ORDER

        Before the Court is a Motion to Exclude Opinion Testimony by Plaintiffs’ Proposed

Experts, James T. Berger and Edward R. Griffor1 filed by Universal City Studios LLC, Universal

City Studios Productions LLLP, Blumhouse Productions, LLC, Tree Falls In The Woods, L.L.C.,

Anthony “Tony” Robert Gardner, The Alterian Ghost Factory, Inc., Trick or Treat Studios, and

Foe Paw Films, LLC, (“Defendants”). Jonathan Bertuccelli and Studio 3, Inc. (“Plaintiffs”) have

filed an opposition.2 For the following reasons, the Motion to Exclude Opinion Testimony by

Plaintiffs’ Proposed Experts, James T. Berger and Edward R. Griffor,3 is DENIED.

                                       BACKGROUND

        This action involves Plaintiffs’ claim seeking damages for alleged violations of the

Copyright Act, 17 U.S.C. § 101 et seq. In 2009, Plaintiffs created an expressionist art image

referred to as “King Cake Baby” (“KCB”). Plaintiffs have used KCB throughout the United States

under its permitted use as a walking head mascot for the New Orleans Pelicans. Plaintiffs contend

Defendants’ use of a mask of a cartoonish baby face in the 2017 feature film Happy Death Day

and its sequel, Happy Death Day 2U (“Films”), infringes Plaintiffs’ KCB copyright.



1
  R. Doc. 101.
2
  R. Doc. 111.
3
  R. Doc. 101.


                                               1
     Case 2:19-cv-01304-GGG-DPC Document 253 Filed 10/21/20 Page 2 of 4




       Defendants now move to exclude any opinion testimony by Plaintiffs’ proposed experts,

James T. Berger and Edward R. Griffor, as inadmissible under the Federal Rules of Evidence and

the standard set out in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589, 593-95

(1993). Defendants contend the proposed testimony is inconsistent with the Fifth Circuit’s test for

determining “substantial similarity” in copyright cases, both because the proposed testimony fails

to distinguish between protectable expression and elements of the works that are unprotected by

copyright, and because substantial similarity cannot be shown through expert testimony.

Defendants further assert that the proposed testimony because is unreliable and that neither witness

is qualified to opine on issues related to copyright infringement.

        Plaintiffs contend Mr. Berger’s and Dr. Griffor’s expert opinions are reliable and

beneficial to both the Court and jury. Plaintiffs assert that Mr. Berger reliably applied his decades

of knowledge and experience in intellectual property and marketing evaluation to analyze

laypersons’ perception of real and actual side-by-side comparisons of KCB and the Happy Death

Day mask. Plaintiffs further contend that Dr. Griffor reliably applied mathematical analysis using

artificial intelligence facial and target algorithms to predict human response to similarity between

KCB and the Happy Death Day mask. Both experts determined that most people would treat KCB

and the Happy Death Day mask as substantially similar.


                                      LAW AND ANALYSIS

       Federal Rule of Evidence 702 provides: “A witness who is qualified as an expert by

knowledge, skill, experience, training, or education, may testify in the form of opinion or otherwise

if: (a) the expert's scientific, technical, or other specialized knowledge will assist the trier of fact

to understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient

facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the expert



                                                   2
      Case 2:19-cv-01304-GGG-DPC Document 253 Filed 10/21/20 Page 3 of 4




has reliably applied the principles and methods to the facts of the case.”4 When expert testimony

is challenged under Rule 702 and Daubert, the burden of proof rests with the party seeking to

present the testimony.5

         In Daubert, the Supreme Court established a two-part test for judges to perform in

determining the admissibility of expert testimony.6 First, the court must determine whether the

expert's testimony reflects scientific knowledge, is derived by the scientific method, and is

supported by appropriate validation.7 Second, the court must determine whether the testimony will

assist the trier of fact to understand the evidence.8 “A district court should refuse to allow an expert

witness to testify if it finds that the witness is not qualified to testify in a particular field or on a

given subject.”9 However, “Rule 702 does not mandate that an expert be highly qualified in order

to testify about a given issue.”10 “Differences in expertise bear chiefly on the weight to be assigned

to the testimony by the trier of fact, not its admissibility.”11

         The Court finds Mr. Berger is qualified to testify as an expert. Mr. Berger serves as a

Principal of Market Strategies, LLC, a market communications and litigation consulting firm that

provides services regarding intellectual property and marketing-related matters. Mr. Berger has

had extensive experience with intellectual property surveys with respect to similarity between

brands and trademarks, including significant experience in the evaluation of intellectual property

perception in the public. He has authored numerous published articles in the realm of intellectual


4
  Fed. R. Evid. 702; see Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 588, 113 S.Ct. 2786, 125 L.Ed.2d 469
(1993); United States v. Hitt, 473 F.3d 146, 148 (5th Cir.2006).
5
  Moore v. Ashland Chemical, Inc., 151 F.3d 269, 276 (5th Cir.1998).
6
  Daubert, 509 U.S. at 588; Hitt, 473 F.3d at 148.
7
  Daubert, 509 U.S. at 590.
8
  Daubert, 509 U.S. at 591.
9
  Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009) (quoting Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999)).
10
   Huss, 571 F.3d at 452.
11
   Huss, 571 F.3d at 452.; see also Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary
evidence, and careful instruction on the burden of proof are the traditional and appropriate means of attacking shaky
but admissible evidence.”).


                                                         3
         Case 2:19-cv-01304-GGG-DPC Document 253 Filed 10/21/20 Page 4 of 4




property and marketing, communications, and two books on trademark surveys. Therefore, the

Court finds that Mr. Berger is qualified to testify as an expert.

           The Court also finds Dr. Griffor is qualified to testify as an expert. Dr. Griffor is the

Associate Director for Cyber-Physical Systems at the National Institute of Standards and

Technology (NIST) in Washington, DC, and holds a Ph. D. in Mathematics from the

Massachusetts Institute of Technology, and a Habilitation/European Doctor’s Degree in Electrical

Engineering and Mathematics from the University of Oslo. Dr. Griffor has experience with

algorithmic reasoning for artificial intelligence-enabled driving systems, including facial

recognition technology and is considered an expert in the field of facial target recognition. The

Court finds Dr. Griffor’s methodology reliable given that he conducted an artificial intelligence

assisted facial recognition analysis of the King Cake Baby and Happy Death Day mask to

determine whether the use of mathematics and target facial recognition algorithms comparing the

two works would find that human perception would view the works as substantially similar.

Accordingly, the Court finds Dr. Griffor is qualified to testify as an expert in this case. Defendants’

concerns with James T. Berger and Edward R. Griffor can be explored on cross-examination but

do not necessitate completely excluding their opinions and testimony.

                                           CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Motion to Exclude Opinion

Testimony by Plaintiffs’ Proposed Experts, James T. Berger and Edward R. Griffor12 is DENIED.

           New Orleans, Louisiana, on this 21st day of October, 2020.



                                                         GREG GERARD GUIDRY
                                                       UNITED STATES DISTRICT JUDGE


12
     R. Doc. 101.


                                                   4
